

117 S2543 IS: To require a study on the national security implications of the People’s Republic of China's efforts to create an official digital currency.
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2543IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Hagerty (for himself, Mr. Warner, Ms. Lummis, Mr. Cramer, Mr. Grassley, Mr. Cruz, Mr. Scott of Florida, Mr. Braun, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a study on the national security implications of the People’s Republic of China's efforts to create an official digital currency.1.Study on the creation of an official digital currency by the People's Republic of China(a)In generalNot later than one year after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report on the short-, medium-, and long-term national security risks associated with the creation and use of the official digital renminbi of the People's Republic of China, including—(1)risks arising from potential surveillance of transactions; (2)risks related to security and illicit finance; and (3)risks related to economic coercion and social control by the People’s Republic of China.(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.